DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 13-14, 16-17, 19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I. Claims 1-12, drawn to an apparatus of a fishing pole, classified in A01K87/08.
II. Claims 13-14, drawn to a method to make the fishing pole of claim 1, classified in B65H 2301/512145.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another and materially different process such as through a molding process.
Additionally, claims 13-14 only refers to claim 1 and is not commensurate in scope to claim 1 since it does not require the limitations of claims 2-12. 

	Claims 16-17 refers to an embodiment in which the first offset distance is larger than the second offset distance as seen in Figs. 6C-6D. 
Claim 19 refers to embodiments with a spinning reel, or a fly fishing reel, or a low profile bait casting reel. 
These claims are different from the elected Species I seen in Fig. 1. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 13-14, 16-17, and 19 are withdrawn from consideration as being directed to a non-elected invention. Since claim 19 claims embodiments that are not Species I, it is withdrawn.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 20 is objected to because of the following informalities:  
“wherein the tubular portion are configured” should be “wherein the tubular portion is configured”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 15 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 15 recites “longitudinal axis of the tubular reel seat portion is parallel with the longitudinal axis of the tubular handle portion and second tubular curved portion” but it is unclear which longitudinal axis it is referring to since the tubular handle portion and the second tubular curved portion each have their own axes. Or does the claim mean that the longitudinal axis of the tubular reel portion is parallel to both the longitudinal axis of the tubular handle portion and the longitudinal axis of the second tubular curved portion? However, the longitudinal axis of the tubular handle portion is only approximately aligned with the longitudinal axis of the second tubular curved portion, incorporating embodiments wherein the longitudinal axes are slightly off, so it would not be possible for the tubular reel portion to be parallel to both longitudinal axes. For the purposes of examination, the Examiner interprets the claim to mean that the tubular reel seat portion is parallel with either the longitudinal axis of the tubular handle portion or the longitudinal axis of the second tubular curved portion. 
Claim 20 recites “first tubular handle foregrip portion” and “second tubular handle foregrip portion” but it is unclear if these are just different terminologies to refer to the “first tubular curved portion” and the “second tubular curved portion” as in claim 1 or it is referring to portions of foregrip 124 in Fig. 1. For the purposes of examination, the Examiner interprets the limitation to be referring to the “first tubular curved portion” and the “second tubular curved portion”. 
Additionally, claim 20 recites “tubular reel seat portion being offset a predetermined distance from the first tubular handle foregrip portion and the second tubular handle foregrip portion” but it is unclear how it can have only one predetermined distance between two different objects. Is the distance from the tubular reel seat portion to the first tubular handle foregrip and the distance from the tubular reel seat portion to the second tubular handle foregrip portion the same measured length? Is the positioning of the first tubular handle foregrip portion and the second tubular handle foregrip portion the same? For the purposes of examination, the Examiner interprets the claim to mean two different distances (one distance from the tubular reel seat portion to the first tubular handle foregrip and another distance from the tubular reel seat portion to the second tubular handle foregrip portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2,514,950) in view of Worth (US D300552).
Regarding claim 1, Harrington teaches of (Fig. 1) a fishing pole, comprising:
a tubular handle portion (Fig. 3, supporting member 7’), comprising a tubular handle butt (tubular handle butt by end 20) and a tubular handle foregrip (grip 19), 
a first tubular curved portion curved in a first direction (curve by numeral 16) wherein a first end of the first tubular curved portion (top of curve by numeral 16) is attached to an end of the tubular handle foregrip (attached to end of tubular handle foregrip 18);
a tubular reel seat portion (flattened portion 11) wherein a first end of the tubular reel seat portion is attached to a second end of the first tubular curved portion (tubular reel seat portion 11 is attached to the second end of the first curved portion near 16);
a second tubular curved portion (curve by numeral 15), curved in a second direction, wherein a first end of the second tubular curved portion is attached to a second end of the tubular reel seat portion (first end of the second curved portion is attached to a second end of the tubular reel seat portion 16 near numeral 14’); and
a pole end portion (end of fishing rod 5), wherein a first end of the pole end portion is attached to a second end of the second tubular curved portion (end of rod 5 is attached to the second curved portion near numeral 6),
wherein all of the tubular portions are sections of hollow tubes (all tubular portions are long, round, and hollow like a tube; Fig. 2, the middle portions have a hollow thin cavity) approximately circular in a cross sectional view (Fig. 2, approximately circular in the cross sectional view in that it has round edges, approximately uniformly extends around in 360 degrees, and looks like a flattened circle; Fig. 1, the other tubular portions have an approximately circular cross sectional), and
	have lengths predetermined (fishing rods have predetermined lengths) and configured to permit a user to selectively grasp any of the tubular handle foregrip, the tubular reel seat portion, and the second tubular curved portion to accommodate different styles of fishing and different fishing reel types (a user can grasp the fishing rod however they want),
	whereby the tubular reel seat (11) is offset from the tubular handle portion (7’) by a first offset distance, and the tubular reel seat is offset from the pole end portion by a second offset distance (Annotated Fig. 1 below).

    PNG
    media_image1.png
    311
    577
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 1 of Harrington
	Harrington does not appear to teach of all the tubular portions having approximately a same diameter.
	Worth teaches of all the tubular portions having approximately a same diameter (Fig. 1, tubular portions throughout the handle of the fishing rod has approximately the same diameter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Worth of all the tubular portions having approximately a same diameter in order to impart the same amount of durability and strength throughout the fishing pole. 

Regarding claim 11, Harrington as modified teaches of claim 1, and further teaches of (Fig. 1) wherein the tubular handle portion (7’) is long enough so a user can selectively prop the tubular handle butt (by end 20) on the user's hip (can prop the tubular handle against a user’s hip) while grasping the fishing pole at the second tubular curved portion with one hand and operating a reel handle with the other hand (a user is capable of this).

Regarding claim 12, Harrington as modified teaches of claim 1, and further teaches of (Fig. 1) wherein the tubular handle portion (7’) is long enough so a user can position the tubular handle portion (by end 20) under the user's armpit (can position it under a user’s armpit) while grasping the fishing pole at the second tubular curved portion with one hand and operating a reel handle with the other handle (a user is capable of this).

Regarding claim 15, Harrington as modified teaches of claim 1, and wherein a longitudinal axis of the tubular handle portion (7’) is approximately aligned with a longitudinal axis of the second tubular curved portion (curve by numeral 15) (Fig. 1, the longitudinal axes are approximately aligned along the same horizontal path even when the longitudinal axis of the second tubular curved portion is angled slightly). 
Harrington does not appear to teach of a longitudinal axis of the tubular reel seat portion is parallel with the longitudinal axis of the tubular handle portion and second tubular curved portion.
Worth teaches of a longitudinal axis of the tubular reel seat portion is parallel with the longitudinal axis of the tubular handle portion and second tubular curved portion (seen in Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Worth of a longitudinal axis of the tubular reel seat portion is parallel with the longitudinal axis of the tubular handle portion and second tubular curved portion in order to keep forces on the fishing rod parallel such that it is easier to fish with certain fishing styles and catch certain fish. 
	
Regarding claim 18, Harrington as modified teaches of claim 1, and wherein the first offset distance is approximately equal to the second offset distance (seen in Annotated Fig. 1 above).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington and Worth, as applied to claim 1 above, and further in view of Smith (US 3,080,673).
Regarding claim 2, Harrington teaches of the invention in claim 1, but does not appear to teach of wherein the first offset distance and the second offset distance are predetermined to match a specific type of fishing reel, such that a center of gravity of a reel of the specific type when the reel is mounted in the tubular reel seat portion of the fishing pole, is positioned closer or approximately aligned with a longitudinal axis of the fishing pole.
Smith teaches of wherein (Fig. 1) the first offset distance and the second offset distance (Annotated Fig. 2 below) are predetermined to match a specific type of fishing reel (matches the reel 18), such that a center of gravity of a reel of the specific type (reel 18) when the reel (18) is mounted in the reel seat portion (seat 16) of the fishing pole (rod 11) is approximately aligned with a longitudinal axis of the fishing pole (reel 18 and rod 11 are approximately aligned with a longitudinal axis of the fishing pole).

    PNG
    media_image2.png
    235
    761
    media_image2.png
    Greyscale

Annotated Fig. 2: Fig. 1 of Smith
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Smith of wherein the first offset distance and the second offset distance are predetermined to match a specific type of fishing reel, such that a center of gravity of a reel of the specific type when the reel is mounted in the tubular reel seat portion of the fishing pole, is positioned closer or approximately aligned with a longitudinal axis of the fishing pole in order to balance the reel and the fishing rod together such that it is easier to use the specific reel and hold the fishing rod. 

Regarding claim 3, Harrington as modified teaches of the invention ion claim 2, but does not appear to teach of wherein: the reel type is a spinning reel.
Smith teaches of wherein: the reel type is a spinning reel (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Smith of wherein the reel type is a spinning reel in order to use a well-known fishing reel that is known to be used with many kinds of lures.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington and Worth, as applied to claim 1 above, and further in view of Choi et al. (KR 2003/0011112), hereinafter Choi.
Regarding claim 8, Harrington as modified teaches of the invention in claim 1, but does not appear to teach wherein the fishing pole is manufactured using a tube bending process.
Choi is in the field of fishing rods and teaches of wherein the fishing pole is manufactured using a tube bending process (Fig. 2, Description, inclined handle portion 7 is formed by bending the fishing rod; the process can be used for a solid rod or a hollow tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Choi to manufacture the fishing pole using a tube bending process in order to shape the rod and fishing pole into any desired shape.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington and Worth, as applied in claim 1 above, and further in view of Andreasen et al. (US 4,920,682), hereinafter Andreasen.
	Regarding claim 9, Harrington teaches of the invention in claim 1, but does not appear to teach of wherein the fishing pole is manufactured using molded parts to create the first offset distance and the second offset distance.
	Andreasen is in the field of fishing rods and teaches of wherein the fishing pole is manufactured using molded parts to create the first offset distance and the second offset distance (Abstract, the fishing rod handle is made by molding together preformed rod handle components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Andreasen to manufacture the fishing pole by using molded parts to create the first offset distance and the second offset distance in order to make a lighter, more durable, and easier to produce than conventional handles fishing pole as motivated by Andreasen (Col. 1 lines 9-18) and also to utilize parts which can be easily formed upon the rod blank in many different shapes, sizes and configurations.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington and Worth, as applied to claim 1 above, and further in view of Yaklyvich (US 3,418,742).
Regarding claim 10, Harrington teaches of the invention in claim 1, but does not appear to teach wherein the first offset distance and the second offset distance are preset such that a fishing line unreels from a reel seated in the reel seat portion approximately aligns with line eyelets of the fishing pole.
Yaklyvich teaches of (Fig. 1) wherein the first offset distance (offset distance seen by the reel seat 14 and the tubular handle portion by numeral 10) and the second offset distance (offset distance by reel seat 14 and pole end portion by rear wall 46) are preset such that a fishing line (fishing line 17) unreels from a reel (reel 13) seated in the reel seat portion (14) approximately aligns with line eyelets (guides 18) of the fishing pole (rod member 11) (the fishing line is approximately aligned with the line eyelets 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Yaklyvich of wherein the first offset distance and the second offset distance are preset such that a fishing line unreels from a reel seated in the reel seat portion approximately aligns with line eyelets of the fishing pole in order to reduce any friction on the line by preventing the line from rubbing against any portion of the reel as it leaves the reel and also against an inner surface of the eyelets which would lead to fraying and weakening of the fishing line. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Worth and Yaklyvich.
Regarding claim 20, Harrington teaches of (Fig. 1) a fishing pole, comprising:
a tubular portion (fishing rod handle from one end at numeral 5 to another end at numeral 20); and
a pole end portion (end of fishing rod 5) fixably attached to one end of the tubular portion (fixably attached at portion 10), wherein the tubular portion is approximately circular in a cross sectional view (Fig. 2, approximately circular in the cross sectional view in that it has round edges, approximately uniformly extends around in 360 degrees, and looks like a flattened circle; Fig. 1, the other tubular portions have an approximately circular cross sectional), 
wherein the tubular portion is configured to provide a tubular handle portion (Fig. 3, supporting member 7’), comprising a tubular handle butt (tubular handle butt by end 20) and a first tubular handle foregrip portion (curve by numeral 16), a tubular reel seat portion (flattened portion 11), and a second tubular handle foregrip portion (curve by numeral 15), 
the tubular reel seat portion (11) being offset a predetermined distance from the first tubular handle foregrip portion and the second tubular handle foregrip portion (as seen in Annotated Fig. 1 as best understood by the 112b rejection above) wherein the offset distance of the tubular reel seat portion (11) is predetermined to match a specific reel type (col. 3 lines 46-48, permit satisfactory seating and securing of a reel, which can be a specific reel type) in that the offset distance permits a line of the specific reel type mounted on the tubular reel seat portion (reels have fishing lines), and 
wherein the tubular portion is configured to permit a user to selectively grasp any of the first tubular handle foregrip, the tubular reel seat portion, and the second tubular handle foregrip portion to accommodate different styles of fishing (a user can grasp the fishing rod however they want).
Harrington does not appear to teach of the tubular portion approximately a same diameter throughout its length; 
a line of the specific reel type mounted on the tubular reel seat portion approximately align with eyelets positioned along the pole end portion. 
Worth teaches of the tubular portion approximately a same diameter throughout its length (Fig. 1, tubular portions throughout the handle of the fishing rod has approximately the same diameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Worth of the tubular portion approximately a same diameter throughout its length in order to impart the same amount of durability and strength through out the tubular portion. 
Yaklyvich teaches of (Fig. 1) a line (fishing line 17) of the specific reel type (reel 13) mounted on the tubular reel seat portion (reel seat 14) approximately align with eyelets (guides 18) positioned along the pole end portion (rod member 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Yaklyvich of a line of the specific reel type mounted on the tubular reel seat portion approximately align with eyelets positioned along the pole end portion in order to reduce any friction on the line by preventing the line from rubbing against any portion of the reel as it leaves the reel and also against an inner surface of the eyelets which would lead to fraying and weakening of the fishing line.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive.
Applicant argues that the plain meaning of the claim language “approximately circular in a cross sectional view” is inherently distinguished from a “flattened circle”. The Examiner respectfully disagrees. 
“Approximately” makes the definition of “circular” broad such that shapes that has some characteristics of a circle would be encompassed. In this case, it has round edges, approximately uniformly extends around in 360 degrees, and looks like a flattened circle, similarly to how an ellipse is approximately a circle. 

	Applicant argues that Harrington describes a conventional fishing pole that is gripped by the user with the handle portion 1 and even if the user props the handle portion 1 of Harrington on their hip or under their armpit, the user would not reasonably be able to also operate the reel handle. The Examiner respectfully disagrees. 
	If the Applicant is saying that the length of the fishing pole of Harrington would not allow a user to reasonably be able to operate the reel handle when it is propped against the user’s hip or under their armpit, a user can be of any size such as an adult man or a small child such that it is possible to reasonably be able to operate the reel handle. The fishing rod of Harrington can be held anywhere and the user is not restricted to only holding the fishing rod on the handle portion 1. As long as the user is capable of placing the handle on their hip or armpit and still operate the reel handle, then it reads upon the claims. 

Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Worth teaches of all of the tubular portions having approximately a same diameter and Choi teaches that one of ordinary skill in the arts can make a fishing rod by a tube bending process. These teachings are incorporated into Harrington as recited above. Claim 8 is merely claiming that the rod can be manufactured through a certain process. 

Applicant argues that the rejection attempts to use “molded parts” as an abstract idea and improperly ignores the limitations of independent claim 1. The Examiner respectfully disagrees.
Claim 9 is merely claiming that the fishing pole can be manufactured using a specific process. The limitations of independent claim 1 is already taught as recited in the rejection of claim 1 and claim 9 only requires that there is a process to use molded parts to make the fishing pole. This process is taught in Anderson and is incorporated into Harrington as recited above. 

Applicant argues that Yaklyvich does not teach of the reel line as being aligned with the eyelet 18 and rather that it is offset from the eyelet 18. The Examiner respectfully disagrees.
The claim recites “approximately aligns”, broadening how closely aligned they have to be. The offset of the reel line from the eyelet is within the range of “approximately aligns” since it is just slightly out of straight longitudinal alignment.  Alternatively, “align” is defined as “to arrange in a straight line” by Dictionary.com and as seen in Fig. 5 of Yaklyvich, the fishing line is arranged in straight angled line to the first eyelet. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647